COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 THREE LEGGED MONKEY, L.P.,                                   No. 08-13-00189-CV
 JAMES MICHAEL ARMSTRONG,                        §
 AND 2700 N. MESA, L.L.C.,                                         Appeal from
                                                 §
                        Appellants,                            327th District Court
                                                 §
 v.                                                          of El Paso County, Texas
                                                 §
 JOHN COOK,                                                 (TC # 2012-DCV-00099)
                                                 §
                        Appellee.
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellants to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating